or a                                                   05/04/2021


           IN THE SUPREME COURT OF THE ,STATE OF MONTANA                             Case Number: DA 21-0095


                                       DA 21-0095
                                                                        FILED
JADA KU,
                                                                        MAY 0 4 2021,
            Plaintiff and Appellant,                                 Bowen Greenwood
                                                                   Clerk of supreme Court
                                                                      State of Montana

      v.                                                          ORDER

GREAT FALLS PUBLIC SCHOOLS,

            Defendant and Appellee.



      On April, 16, 2021, the Court returned the opening brief of Appellant Jada Ku,
self-represented in this appeal, because it did not comply with the Montana Rules of
Appellate Procedure pertaining to brief contents and record citations, and it did not
contain a certificate of compliance. On May 3, 2021, Appellant filed a "Response and
Objection to Motion," objecting to the Court's order, stating that Ku is representing
herself and is not familiar with the legal process. Ku requests that this Court grant her
claims for discrimination and financial compensation for medical, mental, emotional,
physical, and legal fees. Appellant includes with the objection an Appendix, including
KU's motion to the District Court to re-open the case and the District Court's order to re-
close the case.
       While this Court attempts to give sorne leeway to pro se litigants, there are certain
requirements of the Rules of Appellate Procedure that are essential to an appeal. This
Court is an appellate court, meaning that the Court does not reconsider all claims or
arguments that were presented to a district court. The Court needs to have sufficient facts
about what happened in the District Court and the basis for the Appellant's claim that the
District Court's final orders must be reversed. Ku must refile the opening brief with an
explanation of the basis of her claim that the District Court did sornething wrong. The
brief must include a surnrnary of the relevant facts to the case that were presented to the
District Court, including the alleged discrimination that occurred and the relevant events
that occurred in the District Court. Finally, the Appellant rnust file with the brief a copy
                                                                           e, which
of the December 10, 2020 District Court Order of Dismissal with Prejudic
                                                                                 the
apparently explains its final order to "re-close the case. The Court will retain
                                                                                     .
Appendix that Ku provided, and she need not resubmit any ofthe documents it includes
      IT IS THEREFORE ORDERED that the signed original and nine copies of the
referenced "brier be returned for revisions necessary to comply with this Order. The
Clerk shall retain, however, the Appendix that Ku submitted, along with any copies;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within thirty (30) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date offiling ofthe revised brief.
       IT IS FURTHER ORDERED that the Appellant's failure to file her opening brief
                                                                                    result
in substantial compliance with this Order and the Rules of Appellate Procedure will
in dismissal of her appeal with prejudice and without further notice.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy fthis Order to all counsel upon whom the brief was served.
          DATED this     day of May,2021.
                                                         For the Court,




                                                         By




                                              2